             Case 1:20-cr-00228-MHC-JKL Document 231 Filed 09/15/21 Page 1 of 9

                                UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

                                                           AMENDED
UNITED STATES OF AMERICA                                   JUDGMENT IN A CRIMINAL CASE

V.                                                         Case Number: 1:20-CR-228-01-MHC-JKL
                                                           USM Number: 73197019
MAURICE FAYNE
                                                           Saraliene Durrett
                                                           Defendant's Attorney

THE DEFENDANT:

The defendant pleaded guilty to Counts One through Six of the Second Superseding Criminal Indictment.

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count


18 U.S.C.§§ 1343 and 1349           Conspiracy to Commit Wire           May 13, 2020         One
                                    Fraud



18U.S.C.§§ 1343 and 2               Wire Fraud                          May 13, 2020         Two



18U.S.C.§§ 1343 and 2               Wire Fraud                          May 13, 2020        Three



18U.S.C.§§ 1343 and 2               Wire Fraud                          May 13, 2020         Four



18U.S.C.§§ 1344 and 2               Bank Fraud                          May 13, 2020         Five


18U.S.C.§§ 1014 and 2                                                                         Six
                                    Institution



The defendant is sentenced as provided in this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.
             Case 1:20-cr-00228-MHC-JKL Document 231 Filed 09/15/21 Page 2 of 9


DEFENDANT: MAURICE FAYNE
CASE NUMBER: 1:20-CR-228-01 -MHC-JKL Judgment - Page 2 of 9




It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed
by this judgment are fully paid. The defendant must notify the court and United States Attorney of material
changes in economic circumstances.




                                                       September 14, 2021
                                                       Date of Imposition of Judgment




                                                       Signature of Judge


                                                       MARK H. COHEN, U. S. DISTRICT JUDGE
                                                       Name and Title of Judge


                                                       September 15, 2021
                                                       Date
                Case 1:20-cr-00228-MHC-JKL Document 231 Filed 09/15/21 Page 3 of 9


DEFENDANT: MAURICE FAYNE
CASE NUMBER: 1:20-CR-228-01 -MHC-JKL Judgment - Page 3 of 9



Judgment in a Criminal Case
Sheet 2 — Imprisonment


                                               IMPRISONMENT

         The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for
a total term of: TWO HUNDRED TEN (210) MONTHS, AS TO EACH OF COUNTS ONE THROUGH
SIX, TO BE SERVED CONCURRENTLY WITH EACH OTHER FOR A TOTAL TERM OF
IMPRISONMENT OF TWO HUNDRED TEN (210) MONTHS.

         Payment of criminal monetary penalties is due during the period of imprisonment in accordance with the
Bureau of Prisons Financial Responsibility Program.


         The court makes the following recommendations to the Bureau of Prisons: That the Defendant be
allowed to serve his custodial sentencing in a facility located as close as possible to Texarkana, Texas.


         The defendant is remanded to the custody of the United States Marshal.


                                                    RETURN

I have executed this judgment as follows:




 Defendant delivered on to


 at _ , with a certified copy of this judgment.


                                                                           UNITED STATES MARSHAL




                                                                        DEPUTY UNITED STATES MARSHAL
                Case 1:20-cr-00228-MHC-JKL Document 231 Filed 09/15/21 Page 4 of 9


DEFENDANT: MAURICE FAYNE
CASE NUMBER: 1:20-CR-228-01 -MHC-JKL Judgment - Page 4 of 9


Judgment in a Criminal Case
Sheet 3 - Supervised Release


                                            SUPERVISED RELEASE

         Upon release from imprisonment, you will be on supervised release for a term of FIVE (5) YEARS, which
consists of five years on each of Counts One through Six, all counts to be served concurrently.


         Within 72 hours of release from the custody of the bureau of Prisons, the defendant shall report in person
to the probation office in the district to which the defendant is released.

         Any restitution payment made that is not payment in full, must be paid in monthly installments from any
wages you earn in prison, during any period of incarceration, and you must pay, at a minimum, the greater of
$25.00 or 50% of the deposits in your inmate tmst account per quarter. Any portion of the restitution that is not
paid in full at the time of your release from imprisonment shall become a condition of supervision and be paid to
the Clerk, U.S. District Court, Northern District of Georgia for distribution to the victims at a monthly rate of
$150.00 plus 25% of any gross monthly income in excess of $2,500.00 per month.




                                         MANDATORY CONDITIONS


1. You must not commit another federal, state, or local crime.
2. You must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within
    15 days of release from imprisonment and at least two periodic drug tests thereafter, as determined by the
    court.
4. You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
    a sentence of restitution. Restitution payments must be made to Clerk, U.S. District Court, Northern District
    of Georgia, 2211 U.S. Courthouse, 75 Ted Turner Dr. SW, Atlanta, GA 30303.
5. You must cooperate in the collection of DNA as directed by the probation officer.


You must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached pages.
                Case 1:20-cr-00228-MHC-JKL Document 231 Filed 09/15/21 Page 5 of 9


DEFENDANT: MAURICE FAYNE
CASE NUMBER: 1:20-CR-228-01 -MHC-JKL Judgment - Page 5 of 9


                                     STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements m your conduct and condition.

   1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
        time frame.
   2. After initially reporting to the probation office, you will receive iastmctions from the court or the probation officer about how
        and when you must report to the probation officer, and you must report to the probation officer as instructed.
   3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
        from the court or the probation officer.
   4. You must answer truthfully the questions asked by your probation officer.
   5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
        arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
        notifying the probation officer m advance is not possible due to unanticipated circumstances, you must notify the probation
        officer within 72 hours of becoming aware of a change or expected change.
   6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
        officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
   7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
        from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer
        excuses you from doing so. If you plan to change where you work or anything about your work (such as your position or your
       job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer
        at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
        hours of becoming aware of a change or expected change.
   8. You must not communicate or interact with someone you know is engaged in cruninal activity. If you know someone has been
         convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of
         the probation officer.
   9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer withm 72 hours.
   10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
        that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
        mmchakus or tasers).
   11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
        without first getting the permission of the court.
   12. If the probation officer detennines that you pose a risk to another person (including an organization), the probation officer may
        requu-e you to notify the person about the risk and you must comply with that instruction. The probation officer may contact
        the person and confirm that you have notified the person about the risk.
   13. You must follow the mstmctions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: WWW.USCOUrts. gOV

I understand that a violation of any of these conditions of supervised release may result in modification, extension, or revocation of my
term of supervision.


 Defendant's Signature Date

 USPO's Signature Date
              Case 1:20-cr-00228-MHC-JKL Document 231 Filed 09/15/21 Page 6 of 9


DEFENDANT: MAURICE FAYNE
CASE NUMBER: 1:20-CR-228-01 -MHC-JKL Judgment -- Page 6 of 9




                                SPECIAL CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following special conditions of supervision:


You must submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. §
1030(e)(l)), other electronic communications or data storage devices or media, or office, to a search conducted
by a United States Probation Officer. Failure to submit to a search may be grounds for revocation of release.
You must warn any other occupants that the premises may be subject to searches pursuant to this condition. An
officer may conduct a search pursuant to this condition only when reasonable suspicion exists that you violated a
condition of your supervision and that areas to be searched contain evidence of this violation. Any search must
be conducted at a reasonable time and in a reasonable manner. You must permit confiscation and/or disposal of
any material considered to be contraband or any other item which may be deemed to have evidentiary value of
violations of supervision.


You must make full and complete disclosure of your finances and submit to an audit of your financial documents
at the request of your probation officer. You must provide the probation officer with full and complete access to
any requested financial information and authorize the release of any financial information. The probation office
may share the financial information with the United States Attorney's Office. You must not incur new credit
charges, or open additional lines of credit without the approval of the probation officer.


You must participate in a mental health treatment program and follow the rules and regulations of that program.
Such program may require that you submit to an evaluation and / or testing. The probation officer, in consultation
with the treatment provider, will supervise your participation in the program (provider, location, modality,
duration, intensity, etc.). You must pay all or part of the costs of the program based on your ability to pay unless
excused by the probation officer.


You must participate in a substance abuse treatment program and follow the rules and regulations of that program.
The probation officer will supervise your participation in the program (provider, location, modality, duration,
intensity, etc.) You must pay all or part of the costs of the program based on your ability to pay unless excused
by the probation officer.


You must submit to substance abuse testing to determine if you have used a prohibited substance. You must not
obstruct, attempt to obstruct, or tamper with any testing methods. You must pay all or part of the costs of testing
based on your ability to pay unless excused by the probation officer.
                 Case 1:20-cr-00228-MHC-JKL Document 231 Filed 09/15/21 Page 7 of 9


DEFENDANT: MAURICE FAYNE
CASE NUMBER: 1:20-CR-228-01-MHC-JKL Judgment - Page 7 of 9




Judgment in a Criminal Case
Sheet 5 - Criminal Monetary Penalties


                                        CRIMINAL MONETARY PENALTIES

         The defendant must pay the total criminal monetary penalties as provided below. All criminal penalties
shall be due immediately. Payments must be made to the Clerk of Court, United States District Court, Northern
District of Georgia, 2211 U.S. Courthouse, 75 Ted Turner Drive SW, Atlanta, Georgia, 30303.


                            Special Assessment


         TOTAL $600.00

                                                 RESTITUTION

         TOTAL $4,465,865.55

Restitution in the total amount of $4,465,865.55 is owed in this case. This amount may be adjusted higher and
modified in an amended order. Restitution should be paid to the Clerk of Court for disbursement to the named
victims and amounts as listed below.


United Community Bank
125 Highway 515 East
Blairsville, Georgia 30512
Amount: $2,045,300.00


U.S. Small Business Administrative/DFC
721 19th Street, Third Floor, Room 301
Denver, Colorado 80202
Amount: $20,453.00

Restitution for the following victims is owed jointly and severally with Michael Sargent (No. 1:21-CR-219-
MHC-JKL.

Jimia Cain
87101 N. Herrmgton Road
WestRichland,WA99353
Amount: $221,000.00

Sean Frank
6160 Warren Parkway, ^100
Frisco, TX 75094
Amount: $231,862.00

Laura Wolf
7252 Mediterranean Drive
Piano, TX 75093
Amount: $163,811.19
              Case 1:20-cr-00228-MHC-JKL Document 231 Filed 09/15/21 Page 8 of 9


DEFENDANT: MAURICE FAYNE
CASE NUMBER: 1:20-CR-228-01 -MHC-JKL Judgment -- Page 8 of 9




Robert Tuscana
P.O. Box 542285
Grand Prairie, TX 75054
Amount: $52,635.00

Amanda Napier
1351 County Road 1473
Quitman, TX 75783
Amount: $150,000.00

Maria Newman
3617 Stonington Drive
Piano, TX 75093
Amount: $174,400.00

Jeanne Johnston
15113 King of Spain Court
Dallas, TX 75248
Amount: $156,350.00

Mike Rubial
607 May Road
Seagoville,TX75159
Amount: $102,338.47

Linda Appleby
8105ToltecDrive
North Little Rock, Arkansas 72116
Amount: $45,000.00

Alejandro Davila
10513 Wild Oak Drive
Ft. Worth, TX 76140
Amount: $22,000.00

Edie Lenaburg
3917 Huaco Lane
Waco,TX 76710
Amount: $128,900.00

Ruben Azrak
222 Maplewood Avenue
Oakhurst, New Jersey 07755-1618
Amount: $130,000
             Case 1:20-cr-00228-MHC-JKL Document 231 Filed 09/15/21 Page 9 of 9


DEFENDANT: MAURICE FAYNE
CASE NUMBER: 1:20-CR-228-01 -MHC-JKL Judgment - Page 9 of 9




Terrance Miller
8755 The Espanade
Apartment 131
Orlando, Florida 32836
Amount: $50,000.00

Ken Pritchett
2202 Somerset
Midlothian, TX 76065
Amount: $544,565.89

Elizabeth Baun
107 Meadow Lane
Sewickley,PA15143
Amount: $100,000.00

John B aim
101 Bradford Road
Suite 200
Wexford, PA 15090
Amount: $30,000.00

Tameika Price
11816IndoodRoad,#3079
Dallas, TX 75244
Amount: $9,600.00

Jamar Rucker
1805 Millside Terrace
Dacula,GA 30019
Amount: $59,000.00

Sherrie Odom
1309 W. Main Street
Waxahachie,TX75165
Amount: $28,650.00



                                                 FORFEITURE

       It is ordered that all of the Defendant's right, title, and interest in the property identified in the Final
Order of Forfeiture dated July 20, 2021 [Doc. 207], which is hereby incorporated by reference, is forfeited.
